Determination affirmed, with twenty dollars costs and disbursements, with leave to the defendant to answer or otherwise move with respect to the complaint within five days after service of order with notice of entry thereof, on payment of said costs. No opinion. Present — Martin, P. J., Glennon, Untermyer, Dore and Callahan, JJ.; Untermyer, J., concurs on the ground that defendant by reason of its contention, previously maintained successfully in this action, is estopped to contest the validity of service on the Secretary of State (Horn v. Bennett, 253 App. Div. 630; Houghton v. Thomas, 220 App. Div. 41$; see, also, Starbuck v. Starbuck, 173 N. Y. 503); Martin, P. J., dissents. [See post, p. 869.]